Citation Nr: 1608969	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  15-00 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided April 3, 2014 to April 4, 2014 by private medical providers.

(The issues of entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD), and entitlement to service connection for a skin disorder, to include as due to herbicide exposure, are the subject of a concurrent, but separately issued, decision.)


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans Services


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 determination of a Department of Veterans Affairs (VA) Medical Center (VAMC), via the VISN Network Payment Center in Portland, Oregon, that denied payment or reimbursement of certain medical expenses incurred from April 3, 2014 to April 4, 2014 by private medical providers.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.

In addition to the paper claims file, there are documents located in the Veterans Benefits Management System and the Virtual VA paperless claims processing systems.  In rendering the decision below, the Board has reviewed and considered all evidence of record.


FINDINGS OF FACT

1.  The Veteran received inpatient medical care from private medical providers from April 3, 2014 to April 4, 2014. 
 
2.  The Veteran is ineligible for reimbursement under 38 U.S.C.A. § 1728.
 
3.  The Veteran has Medicare Part A and B insurance.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for care provided by private medical providers from April 3, 2014 to April 4, 2014, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Because the record in this case shows that undisputed facts demonstrate that the Veteran's claim for reimbursement of payment of unauthorized medical expenses is barred by applicable statutory and regulatory provisions, the Board finds that the VCAA does not apply to this appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.  For the same reason, any non-compliance with the notice and assistance provisions of the VCAA constitutes harmless error.

II.  Reimbursement of Unauthorized Medical Expenses

The Veteran is seeking entitlement to payment of or reimbursement for unauthorized medical expenses for emergency treatment received for right upper quadrant pain, ureterolithiasis, hydronephrosis, and renal insufficiency, from April 3, 2014 to April 4, 2014.  The VISN Network Payment Center in Portland, Oregon, denied the claim on the basis that reimbursement unauthorized medical expenses for emergency nonservice-connected treatment did not meet the criteria of 38 U.S.C.A. § 1725  (West 2014) because the Veteran "had other insurance benefits."

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement for non-VA emergency medical services regarding non-service-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17 (2015).  To be eligible for payment or reimbursement of these unauthorized medical expenses, the Veteran must satisfy all of the following criteria:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (2015).

In this case, the Veteran was provided emergency medical treatment for right upper quadrant pain, ureterolithiasis, hydronephrosis, and renal insufficiency at a private hospital from April 3, 2014 to April 4, 2014.  The VA has conceded that these medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life and that no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been practical.  However, VA did not authorize payment or reimbursement for such treatment because he has other medical insurance, specifically Medicare insurance.  The Veteran argues that VA should pay for the treatment.  The evidence reflects, and the Veteran has conceded in his July 2014 notice of disagreement and November 2014 substantive appeal to the Board, that he receives Medicare coverage, under parts A and B.  However he wants reimbursement of the portion of expenses not covered by Medicare. 

The Board notes that there is no indication from the record, nor has the Veteran alleged, that he meets any criterion for benefits under 38 U.S.C.A. § 1728  (applicable where a Veteran has a total disability, or, treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any treatment of a veteran who is participating in a rehabilitation program).  See 38 C.F.R. §§ 17.120, 1747(i) (2015).  Thus, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non-VA facilities, 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B) (West 2014).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2014) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B).  The Board observes that 42 U.S.C. § 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the appellant has coverage under either Medicare Part A or Medicare Part B.

The Board further notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House Report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  Significantly, the amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002, provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for payment, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(f) (2015).  Effective May 21, 2012, VA published a final rule in the Federal Register amending 38 C.F.R. § 17.1002 to conform to the 2010 statutory changes.  See 77 Fed. Reg. 23,615 (April 20, 2012). In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b) . . . [t]he current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'"

The Board recognizes that the Veteran seeks payment for the portion of medical expenses not covered by Medicare.  However, the fact that not all of the medical expenses from this treatment were covered completely by Medicare is not relevant under the foregoing statute and regulation.  VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either "in whole or in part."  See 38 C.F.R. § 17.1002(f).

The evidence in this case is unequivocal.  The Veteran has a health-plan contract as defined by the statute.  He has not disputed this fact.  He has coverage under Medicare part A and B.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that Medicare did not cover and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations.  The Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided from April 3, 2014 to April 4, 2014 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


